      Case 1:16-cv-11613-RGS Document 219 Filed 01/28/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS


EGENERA, INC.,

          Plaintiff,                        Civil Action No. 1:16-cv-11613-RGS

     v.

CISCO SYSTEMS, INC.,                        JURY TRIAL

          Defendant.


 EGENERA’S NOTICE OF SUPPLEMENTAL AUTHORITY REGARDING CISCO’S
  PROPOSED FINDINGS OF FACTS AND CONCLUSIONS OF LAW REGARDING
                 INVENTORSHIP OF THE ’430 PATENT
         Case 1:16-cv-11613-RGS Document 219 Filed 01/28/19 Page 2 of 5



       Cisco asserts that “courts have found inventors to be non-joined even when the inventors

. . . did not themselves believe they were inventors.” Dkt. 217 at 25-26 (citing Winbond Elecs.

Corp. v. Int’l Trade Comm’n, 262 F.3d 1363, 1368–69 (Fed. Cir. 2001)). Cisco’s assertion is not

based on the case holding, but an incorrect summary of the ALJ’s prior holding. In that

summary, the Federal Circuit states that “[i]n his initial determination of March 19, 1998, the

administrative law judge concluded that an incorrect listing of inventors prevented enforcement

of the ’903 patent.” 262 F.3d at 1368. Egenera has attached hereto the ALJ and Commission

opinions describing the administrative proceedings. Cisco’s misreading of the case, while

understandable given the procedural history, should not be accepted by this Court.

       The ALJ actually held that “it has not been established that the inventorship on the patent

is in error.” In the Matter of Certain EPROM, EEPROM, Flash Memory, and Flash

Microcontroller Semiconductor Devices and Products Containing Same, Inv. No. 337–TA–395,

1998 WL 223194, at *209. COL#8 (March 19, 1998) (Ex. 1). Several entities argued that Mr.

Gupta and/or several other individuals were inventors, but Mr. Gupta testified that he was not an

inventor and the ALJ found that the entities failed to prove otherwise. Id. at *52–53.

       The Commission reversed based on the Federal Circuit’s opinion in Ethicon, Inc. v. U.S.

Surgical Corp., 135 F.3d 1456 (Fed. Cir. 1998) that was issued shortly after the ALJ’s initial

determination. In the Matter of Certain EPROM, EEPROM, Flash Memory, and Flash

Microcontroller Semiconductor Devices and Products Containing Same, Inv. No. 337–TA–395,

1998 WL 35428257, at *9–10 (July 9, 1998) (Ex. 2). Ethicon held that “[t]he contributor of any

disclosed means of a means-plus-function claim element is a joint inventor as to that claim,

unless one asserting sole inventorship can show that the contribution of that means was simply a

reduction to practice of the sole inventor’s broader concept.” Id (quoting Ethicon, 135 F.3d at




                                                 1
         Case 1:16-cv-11613-RGS Document 219 Filed 01/28/19 Page 3 of 5



1463 (emphases original)). The Commission noted that the named inventor was “a marketing

person who has never designed semiconductor products” and “admit[ted] that he did not

conceive any of the circuitry by which the elements of the patent claims at issue were realized.”

Id. In light of this, the Commission held “the ’903 patent is unenforceable for failure to name an

inventor,” id., but did not hold who was the additional inventor. The Commission did not hold

that Mr. Gupta was an inventor, but instead noted that he could “presumably” be “the person(s)

who selected particular circuit structures for each of the means plus function claim elements.” Id.

       Importantly, the Commission analyzed the Ethicon exception: the contributor of any

disclosed means is not an inventor if “the contribution of that means was simply a reduction to

practice of the sole inventor’s broader concept.” Id. The Commission held that the exception did

not apply given that the sole-named inventor had “never designed semiconductor products in his

career” and that the sole inventor “admit[ted] that he did not conceive any of the circuitry by

which the elements of the patent claims at issue were realized.” Id.1

       Accordingly, the parties have identified no case in which an alleged inventor testified that

they are not an inventor, but the court found otherwise. Further, the Ethicon exception is an

important caveat to the law on inventorship of means plus function claims: the contributor of a

disclosed means is not a joint inventor if “the contribution of that means was simply a reduction

to practice of the sole inventor’s broader concept.” Ethicon, 135 F.3d at 1463.

1
   The patent owner subsequently obtained a certificate of correction of the named inventors to
add Mr. Gupta, who appeared to then agree he was an inventor. On remand, the ALJ again found
that Mr. Gupta was not an inventor. In the Matter of Certain EPROM, EEPROM, Flash Memory,
and Flash Microcontroller Semiconductor Devices and Products Containing Same, Inv. No.
337–TA–395, 2000 WL 1839715, at *23–36 (May 17, 2000) (Ex. 3); The Commission again
took issue with the ALJ’s findings, concluding “respondents and intervenor did not prove by
clear and convincing evidence that incorrect inventors are listed on the ’903 patent’s certificate
of correction.” In the Matter of Certain EPROM, EEPROM, Flash Memory, and Flash
Microcontroller Semiconductor Devices and Products Containing Same, Inv. No. 337–TA–395,
2000 WL 1810084, at *28–36 (December 11, 2000) (Ex. 4).


                                                 2
        Case 1:16-cv-11613-RGS Document 219 Filed 01/28/19 Page 4 of 5



Dated: January 28, 2019              Respectfully submitted,

                                     By: /s/ John B. Campbell
                                     Mike McKool (admitted pro hac vice)
                                     TX Bar No. 13732100
                                     mmckool@mckoolsmith.com
                                     Christopher T. Bovenkamp (admitted pro hac vice)
                                     TX Bar No. 24006877
                                     cbovenkamp@mckoolsmith.com
                                     Avery R. Williams (admitted pro hac vice)
                                     TX Bar No. 24075282
                                     awilliams@mckoolsmith.com
                                     MCKOOL SMITH, P.C.
                                     300 Crescent Court, Suite 1500
                                     Dallas, TX 75201
                                     Telephone: (214) 978-4000
                                     Fax: (214) 978-4044

                                     John B. Campbell (admitted pro hac vice)
                                     TX Bar No. 24036314
                                     jcampbell@mckoolsmith.com
                                     Kathy H. Li (admitted pro hac vice)
                                     TX Bar No. 24070142
                                     kli@mckoolsmith.com
                                     James. E. Quigley (admitted pro hac vice)
                                     TX Bar No. 24075810
                                     jquigley@mckoolsmith.com
                                     Jordan Z. Carson (admitted pro hac vice)
                                     Texas State Bar No. 24101599
                                     jcarson@mckoolsmith.com
                                     MCKOOL SMITH, P.C.
                                     300 W. 6th Street, Suite 1700
                                     Austin, TX 78701
                                     Telephone: (512) 692-8700
                                     Fax: (512) 692-8744

                                     David L. Evans (BBO #156695)
                                     devans@murphyking.com
                                     Steven M. Veenema (BBO #672097)
                                     sveenema@murphyking.com
                                     MURPHY & KING, P.C.
                                     One Beacon Street, 21st Fl.
                                     Boston, Massachusetts 02108-3107
                                     Telephone: (617) 423-0400
                                     Fax: (617) 423-0498

                                     COUNSEL FOR PLAINTIFF EGENERA, INC.


                                      3
         Case 1:16-cv-11613-RGS Document 219 Filed 01/28/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

I hereby certify that a copy of this document filed through the Electronic Case Filing (“ECF”)
system on January 28, 2019, will be sent electronically to the registered participants as identified
on the Notice of Electronic Filing.


                                              /s/ John B. Campbell
                                              John B. Campbell
